biNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guiant (US 20120000432) and Hollenbeck et al. (US 20100288207, “Hollenbeck”).
For Claim 1, Guiant discloses a method for leashing an animal using a leash (title, disclosure) comprising: 
attaching a quick-release mechanism (clasp 3) to the collar on the animal, wherein the quick-release mechanism is captured in a collar end of the leash formed from a loop of a first flexible web (the loop of leash material immediately surrounding the ring of the clasp 3); 
encircling the animal's abdomen with the leash by passing a handle end of the leash through an intermediate loop (1, in light of “a single continuous strap is used. It is also possible to not use a separate element or device as the connector. For example, a slit or other hole at an internal portion of a continuous strap may be provided for threading the other end of the strap through after wrapping around the animal's body,” [0017]) such that the leash forms a constrictive loop around the animal's abdomen (discussion of connector 6 as it pertains to 5A, Figs. 1-2: “This connector is small enough that it is able to pass through the connector 1 on the animal's back. When the second strap is wrapped around the animal's torso and passed through the connector, the connector attached to other end of the second strap is available to attach to a leash. Alternatively, this end of the second strap 5 may comprise a standard looped leash end and be directly held by the user when walking the animal,” [0014]), 
wherein the handle end is formed from a loop of a second flexible web (handle loop, 5A) and the handle end is positioned opposite the collar end (Fig. 1); 
wherein the intermediate loop is located between the collar end and the handle end (represented by element 1, in light of the disclosure of [0017] noted above, Figs. 1-2), and the intermediate loop is formed of a third flexible web having two strands (the portion of the leash material forming the “slit or other hole,” [0017]; one strand being formed on either side of the slit, making a total of two strands); and
wherein the second flexible web overlaps the third flexible web and the overlapping portions of the second flexible web and both of the strands of the third flexible web are bonded together at a handle end of the intermediate loop (represented by connector element 1, in light of the disclosure of [0017], stitching is clearly visible between 1 & 5A).
Guiant is silent to wherein the first flexible web overlaps the third flexible web and the overlapping portions of the first flexible web and both of the strands of the third flexible web are bonded together at a collar end of the intermediate loop.
Hollenbeck, like prior art above, teaches an animal leashing method (normal operation of the animal leash of Hollenbeck, title, disclosure), further comprising multiple portions of overlapping flexible web held together by stitching (4b, [0045-46]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the first & third (split) overlapping web portions of Guiant as noted above with stitching as taught by Hollenbeck, in order to provide a well-known attachment and bonding technique, and because “Stitching is the preferred method as it tends to be stronger than glue,” [0045, Hollenbeck].
For Claim 2, Guiant in light of Hollenbeck teaches the method of claim 1, and Guiant further discloses further comprising: pulling the handle end of the leash to place tension on the leash and thereby constrict the portion of the leash encircling the animal's abdomen (as discussed in [0015] for example, due to Newton’s third law, as the animal pulls, Fig. 2, the owner would also hold/pull on the leash, resulting in the constriction of the animal’s abdomen, as claimed).
For Claim 3, Guiant in light of Hollenbeck teaches the method of claim 1, and the above-modified reference renders obvious further teaches wherein the overlapping portions of the first flexible web and the strands of the third flexible web are bonded by being stitched (as modified above), glued, fused, or crimped.
For Claim 9, Guiant in light of Hollenbeck teaches the method of claim 1.
The above-modified reference is silent to wherein a length from the collar end of the leash to the collar end of the intermediate loop is twenty to thirty centimeters (eight to twelve inches).
However, Guiant does discuss “This strap 2 can be designed to be lengthened or shortened to span a portion of the length of the animal's back depending on the size of the animal,” [0012]. 
It would have been obvious to one having ordinary skill in the art before the claimed invention was filed to provide the length of the leash from the collar end of the leash to the collar end of the intermediate loop of Guiant in light of Hollenbeck as twenty to thirty centimeters (eight to twelve inches), in order to provide a more versatile leash that can be used on any sized companion animal, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
For Claim 10, Guiant in light of Hollenbeck teaches the method of claim 1.
Guiant in light of Hollenbeck is silent to wherein a length from the collar end of the intermediate loop to the handle end of the intermediate loop is thirty to sixty-one centimeters (twelve to twenty-four inches).
It would have been obvious to one having ordinary skill in the art before the claimed invention was filed to provide the length from the collar end of the intermediate loop to the handle end of the intermediate loop of Guiant in light of Hollenbeck as thirty to sixty-one centimeters (twelve to twenty-four inches), in order to provide a more versatile leash that can be used on any sized companion animal, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
For Claim 11, Guiant in light of Hollenbeck teaches the method of claim 1.
Guiant in light of Hollenbeck is silent to wherein a length from the collar end of the intermediate loop to the handle end of the intermediate loop is forty-six to sixty-one centimeters (eighteen to twenty-four inches).
It would have been obvious to one having ordinary skill in the art before the claimed invention was filed to provide the length from the collar end of the intermediate loop to the handle end of the intermediate loop of Guiant in light of Hollenbeck as forty-six to sixty-one centimeters (eighteen to twenty-four inches), in order to provide a more versatile leash that can be used on any sized companion animal, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
For Claim 15, Guiant in light of Hollenbeck teaches the method of claim 1, and Guiant further discloses wherein overlapping portions of the second flexible web and the third flexible web are bonded by being stitched (clearly illustrated in Fig. 1, the connection between the handle end of the intermediate loop connector 1 and the handle end of the leash is stitched), glued, fused, or crimped.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guiant and Hollenbeck as applied to claims 1-3 & 9-11 above, and further in view of Kaufman (US 20020023595).
For Claim 7, Guiant in light of Hollenbeck teaches the method of claim 1.
Guiant in light of Hollenbeck is silent to wherein the third flexible web comprises an elastic material.
Kaufman, like prior art above, teaches an animal leashing method (normal operation of the animal leash of Kaufman, title, disclosure), further comprising an elastic material (10, [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify at least a portion of the material of the leash of Guiant in light of Hollenbeck with an elastic material as taught by Kaufman, in order to absorb some force, thus protecting the animal and their owner from injury caused by quick movements, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
Applicant's arguments filed 23 November 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Guiant further discloses that the connector need not take the form of the disclosed ring. In one alternative, Guiant discloses "a single continuous strap." Guiant further explains that "[i]t is also possible to not use a separate element or device as the connector," explaining that "a slit or other hole at an internal portion of a continuous strap may be provided for threading the other end of the strap through after wrapping around the animal's body." (Guiant, 1 [0017].) But Guiant does not disclose or suggest using a third flexible web to form an intermediate loop.” Examiner respectfully disagrees. First taking a step back, the elected embodiment does not grant criticality to a portion of the arguments, notably: the device of Fig. 5 (elected) does not explicitly nor implicitly state that each of elements 20, 25, & 30 comprise distinct webbing. In fact, they are clearly shown as portions of one strand folded over upon one another. 

    PNG
    media_image1.png
    272
    862
    media_image1.png
    Greyscale

Similarly, the device of Guiant, Fig. 1 (reproduced here for clarity, with annotations) discloses multiple sections of flexible material comprising a leash structure. The disclosure explicitly notes the wrapping of the device around the torso of the animal, in the same manner as the instant invention. The annotations below are to make clear the interpretation of the Examiner, specifically: that the connector 1 is replaced by the slit, thus comprising two strands of the same material, in order to form the slit and to work as intended. Thus, this slit is the third web, forming an intermediate loop (the connector slit).

    PNG
    media_image2.png
    324
    736
    media_image2.png
    Greyscale

	In sum, there is no way for the claims to be interpreted as requiring the first, second, and third “webs” as being anything other than different portions of the device. This constitutes a broad, but reasonable, interpretation in light of the elected embodiment.

Regarding Applicant argument that “The Examiner has not offered a motivation for bonding a separate flexible web to Guiant's harness strap 5/5A. Further, neither Guiant, Hollenbeck, nor the proposed combination discloses "a third flexible web having two strands" as recited in claim 1, where "the overlapping portions of the first flexible web and both of the strands of the third flexible web are bonded together at a collar end of the intermediate loop" and where "the overlapping portions of the second flexible web and both of the strands of the third flexible web are bonded together at a handle end of the intermediate loop." Examiner respectfully notes that no such motivation is required to bond a separate material, since the third loop is clearly found in the disclosure of the Guiant reference, discussed above, and since no separate material is required by the claim. This argument appears to imply an incorrect interpretation of the claims, as there is no requirement by the claims to make the loops of separate, distinct pieces of webbing/material. Please note that such amendment would not be in line with the elected embodiment.
Additionally, Applicant’s argument appears to overlook the multiple motivations provided (Non-Final Rejection, 6/23/2022, page 6): “in order to provide a well-known attachment and bonding technique, and because “Stitching is the preferred method as it tends to be stronger than glue,” [0045, Hollenbeck].”
Lastly, the replication of claimed phrasing provided is merely conclusory, and does not discuss the particulars of why Applicant does not believe these claimed phrases are not found in the provided prior art and claim mapping provided above. In sum, Guiant clearly illustrates the use of stitching in the device (see Fig. 1, between elements 1 & 5, and two other stitching patches). The stitching found between elements 1 & 5 would, in fact, attach the handle end of the intermediate loop of third flexible web (slit, discussed above) with the second flexible web. The modification in light of Hollenbeck provides stitching between the collar end of the leash and the two strands of flexible web.

Regarding Applicant’s argument that “Lastly, applicant respectfully requests reconsideration of the Examiner's restriction requirement, which withdrew claim 12 from consideration.” The Examiner respectfully disagrees. First, the prosecution of this application is distinct from that of the other two applications argued; the prosecution of both of these referenced applications, while in the continuity data of the instant application, does not hold sway over the prosecution of this, distinct application. The statement of “deep familiarity” does not enter into the analysis of distinct inventions, as clearly stated in the Restriction Requirement 5 April 2022, and finalized in the Non-Final Rejection 23 June 2022. The remaining arguments of references not relied upon in the rejection of this application are moot. In arguendo, Applicant appears to be arguing that the claims at hand are similar enough to be rejected by the same art - does this mean that Applicant believes the cases to be obvious variants of one another? 
Additionally, claim 12 is withdrawn because they include a feature of a slider which is not illustrated in Fig. 5, the elected embodiment.
Claim 13, similar to claim 14, is withdrawn due to the duplication of webbing portions already claimed. As such, claim 13 requires “the rear section comprising two strands of the second flexible web” (emphasis added), thus requiring, essentially, a fourth section, which is not enabled with the elected embodiment.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Special attention is drawn to US 20140116355, US 20110203532, US 20110192355, US 20080173256, US 20080134989, US 3311088. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643